DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 18 Aug. 2021
	Claims 1-18 are pending in this case. Claims 1, 7 and 13 are independent claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5-7, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Pub. No.: US 2022/0028371 A1; Filed: Jul. 27, 2020) (hereinafter “Xu”).


Regarding independent claim 1, 7 and 13, Xu disclose a method for correcting an error in a text, comprising: 
obtaining an original text (0044-0045; 0051-0052; 0086; 0104-0106); 
obtaining a training text by preprocessing the original text (0044-0045; 0051-0052; 0086; 0104-0106); 
extracting a plurality of feature vectors corresponding to each word in the training text (0044-0045; 0051-0052; 0086; 0104-0106); 
obtaining an input vector by processing the plurality of feature vectors (0044-0045; 0051-0052; 0086; 0104-0106); 
obtaining a target text by inputting the input vector into a text error correction model (0154); and
adjusting parameters of the text error correction model based on a difference between the target text and the original text (0015; 0154-0155).

Regarding dependent 4, 10 and 16, Xu disclose the method of claims 1, 7 and 13 respectively, wherein extracting the plurality of feature vectors corresponding to each word comprises: 
obtaining pinyin letters corresponding to each word (0044-0045; 0051-0052; 0086; 0104-0106); and 
adding an initial vector and a final vector in the pinyin letters to obtain a result, and obtaining a phonetic feature vector by inputting the result into a full connection network (0044-0045; 0051-0052; 0086; 0104-0106). 

Regarding dependent 5, 11 and 17, Xu disclose the method of claims 1, 7 and 13 respectively, wherein obtaining the target text by inputting the input vector into the text error correction model comprises:
 obtaining an encoded vector by encoding the input vector through an encoder (0108-0109); 
obtaining a semantic vector by decoding the encoded vector through a decoder (0108-0109); and 
obtaining the target text based on the semantic vector (0108-0109). 

Regarding dependent 6, 12 and 18, Xu disclose the method of claims 1, 7 and 13 respectively, further comprising: 
obtaining a to-be-processed text (0154-0155); 
extracting a plurality of to-be-processed feature vectors corresponding to each word in the to-be-processed text (0154-0155); 
obtaining a to-be-processed vector by processing the plurality of to-be-processed feature vectors (0154-0155); and 
obtaining a corrected text by inputting the to-be-processed vector into the text error correction model for processing (0154-0155). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Scott et al. (Pub. No.: US 2015/0106702 A1; Filed: Jun. 29, 2012) (hereinafter “Scott”).

Regarding dependent 2, 8 and 14, Xu does not expressly disclose the method of claim 1, wherein preprocessing the original text comprises one or a combination of: 
adjusting a word order in the original text; 
adding a word into the original text; 
deleting one or more words from the original text; 
replacing any word in the original text with a complete spelling of a pinyin corresponding to the word; 
replacing any word in the original text with an abbreviation of a pinyin corresponding to the word; and 
replacing any word in the original text with a similar word corresponding to the word or a word corresponding to a pinyin similar to the word.

Scott teach adjusting a word order in the original text (0025; 0051; 0057-0058); 
adding a word into the original text (0025; 0051; 0057-0058); 
deleting one or more words from the original text (0025; 0051; 0057-0058); 
replacing any word in the original text with a complete spelling of a pinyin corresponding to the word (0025; 0051; 0057-0058); 
replacing any word in the original text with an abbreviation of a pinyin corresponding to the word (0025; 0051; 0057-0058); and 
replacing any word in the original text with a similar word corresponding to the word or a word corresponding to a pinyin similar to the word (0025; 0051; 0057-0058).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Scott with Xu for the benefit of enhancing users experiences while using computing devices and applications.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tang et al. (Pub. No.: US 2002/0168107 A1; Filed: Apr. 7, 1999) (hereinafter “Tang”).

Regarding dependent 3, 9 and 15, Xu does not expressly disclose the method of claims 1, 7and 13 respectively, wherein extracting the plurality of feature vectors corresponding to each word comprises: 
obtaining a five-stroke code corresponding to each word; and
 adding respective encoding letter vectors in the five-stroke code to obtain a result, and 
obtaining a font feature vector by inputting the result into a full connection network. 

Tang teach obtaining a five-stroke code corresponding to each word (0003; 0008-0010) and
 adding respective encoding letter vectors in the five-stroke code to obtain a result (0003; 0008-0010;0013-0014), and 
obtaining a font feature vector by inputting the result into a full connection network (0003; 0008-0010; 0031-0040).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Tang with Xu for the benefit of recognizing handwritten Chinese characters based on combinations of phonetic letter and stroke recognition.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768